Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1. The Applicant’s response to the office action filed on May 21, 2021 has been considered and acknowledged.
                                                Status of the Application
2. Claims 1-3, 7, 9, 11, 13, 15-16  and 59-60 are pending under examination. Claims 38-41 and 50-52 were previously withdrawn from further consideration. The Applicant’s arguments have been fully considered and found persuasive for the reasons that follow. The action is made non-Final.
Response to Arguments:
3. The rejection of claims under obviousness type of double-patenting over the claims in US patent 9,845,510 has been withdrawn in view of the terminal disclaimer.
4.  The rejection of claims under obviousness type of double patenting over the claims in US patent 10,100,370 has been withdrawn in view of the terminal disclaimer.
5. The rejection of claims under obviousness type of double patenting over the claims in US patent 10,793,922 has been withdrawn in view of the terminal disclaimer.
                                                     New Rejections
                                                        Informalities
6.  The following informalities are noted.
         (i) claim 16 recites improper markush group. Amending to recite ‘selected from the group consisting of’ is suggested. Appropriate correction is required.
Nonstatutory Double Patenting
7.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

            Claims 1-3, 7, 9, 11, 13, 15-16  and 59-60  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,584,376  (hereafter the ‘376) in view of Mierendorf et al. (US 5,629,179).  Although the claims 1 -3, 7, 9, 11, 13, 15-16, 59 at issue are not identical, they are not patentably distinct from each other because the instant claims are entirely within the scope of the claims 1-13 of the patent ’376, specifically the instant claims drawn to a primer and a kit comprising one or more primers comprising a first region, a second region, wherein the first region comprising from 5’ to 3’, a  nicking enzyme recognition sequence and the second region comprises at least 16 nucleotides long that specifically binds to a complementary region on a target molecules to form a double-stranded primer-target hybrid and the ‘3 end two or more contiguous 2’ modified nucleotides is within the scope of the claims in the patent ‘376 because the claims in the patent ‘376 discloses an oligonucleotide primer comprising nicking enzyme sequence that specifically binds to a  complementary sequence of a target, which indicates formation of a primer-target duplex having complementary nicking recognition sequences. Further .                             
      Mierendorf et al. teach a primer comprising a double-stranded palindromic linker sequence that create a second internal restriction enzyme site which facilitates directional ligation and digestion of the extension product by both restriction enzymes and directional cloning (see entire document, at least col. 5, line 53-67, col. 6, line 1-48, col. 7, line 62-67, col. 8, line 1-6, col. 10, line 2-52, table 1).
         It would have been a prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the invention to modify the claims in the patent ‘376 with a double stranded palindromic sequence as taught by Mierendorf et al. to develop an improved oligonucleotide primer. The ordinary person skilled in the art would have motivated to combine the claims in the patent ‘376 with the palindromic sequence as taught by Mierendorf et al. and have a reasonable expectation of success that the combination would improve the specificity of oligonucleotide primer because Mierendorf et al. explicitly taught use of a double stranded palindromic would facilitate directional ligation and enhance amplification of the target nucleic acid (see at least col. 5, line 53-67, col. 6, line 1-48) and such a modification is considered obvious over the cited prior art. 


Claim Rejections - 35 USC § 103
8.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

   A.  Claims 1-3, 7, 9, 11, 13, 15 and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Judice (WO 2012/021493) in view of Mierendorf et al.(US 5,629,179).  
    Judice teaches an isolated primer oligonucleotide (primer/template oligonucleotide) of claim 1,  9, 11, comprising from 5’ to 3’, i) a first region comprising self-complementary sequence comprising from 5’ to 3’ the reverse complement of a nicking enzyme recognition sequence, a palindromic sequence and said nicking enzyme recognition sequence and ii) a second region at least 16 nucleotides long that specifically binds to a complementary region on a target nucleic acid molecule to form a double-stranded hybrid having a AG that is at least 15 kcal/mol lower than the AG of any alternate structure comprising the second region, wherein the second region comprises at the 3’ end or 3’-terminus one, 2, 3, 4, 5, 6 or more 2’ modified nucleotides (LNA, 2’-O-methyl, 2’-methoxyethoxy (see entire document, at least page 5, paragraph 1, page 7, paragraph 1, page 13, paragraph 3, page 18, paragraph 1-2, page 21, paragraph 1). 
         With reference to claims 2-3, Judice teaches that the palindromic sequence in the first region is 2, 4, or 6 nucleotides long and the first region is 12 to 24 nucleotides long (see entire document, at least page 5, paragraph 1).

         With reference to claim 13, Judice teaches that the nicking enzyme is one or more of Nt.BspD61 or Nt.BstNBI (see entire document, at least page 20, paragraph 1, Nt.BstNBI sequence). 
      With reference to claim 15, Judice teaches that the recognition sequence of the nicking agent is positioned to cleave the phosphodiester bond between the first and second region (see entire document, at least page 18, paragraph 2). 
   With reference to claim 59, Judice teaches a kit for amplifying a target nucleic acid sequence in a nicking amplification reaction, the kit comprises one or more primer oligonucleotides comprising from 5’to 3’, i) a first region comprising self-complementary sequence comprising from 5’ to 3’ the reverse complement of a nicking enzyme recognition sequence, a palindromic sequence and said nicking enzyme recognition sequence and ii) a second region at least 16 nucleotides long that specifically binds to a complementary region on a target nucleic acid molecule to form a double-stranded hybrid having a AG that is at least 15 kcal/mol lower than the AG of any alternate structure comprising the second region, wherein the second region comprises at the 3’ end or 3’-terminus one, or more 2’ modified nucleotides; and directions for use of the primer (see entire document, at least page 5, paragraph 1, page 7, paragraph 2).

          However, Judice did not specifically teach a palindrome sequence between the reverse complement of a nicking enzyme recognition sequence and said nicking enzyme recognition sequence.
      Mierendorf et al. teach a primer comprising a double-stranded palindromic linker sequence, the that create a second internal restriction enzyme site which facilitates directional ligation and digestion of the extension product by both restriction enzymes and directional cloning (see entire document, at least col. 5, line 53-67, col. 6, line 1-48, col. 7, line 62-67, col. 8, line 1-6).
              It would have been a prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the invention to modify the oligonucleotide of Judice with a double stranded palindromic sequence as taught by Mierendorf et al. to develop an improved oligonucleotide primer. The ordinary person skilled in the art would have motivated to combine the oligonucleotide primer as taught by Judice with the double stranded palindromic sequence as taught by Mierendorf et al. and have a reasonable expectation of success that the combination would improve the specificity of 
      B. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Judice (WO 2012/021493) in view of Mierendorf et al.(US 5,629,179) as applied to claims 1-3, 7, 9, 11, 13, 15 and 59-60 above, and further in view of Hashiguchi et al. (US 2006/0216796).
Judice in view of Mierendorf et al. teach an oligonucleotide primer as discussed above in section 8A. However, Judice and Mierendorf et al. did not specifically teach a primer comprising a first region comprising a nucleic acid sequence selected from the sequences as recited in claim 16. 
Hashiguchi et al. teach an oligonucleotide comprising a linker sequence comprising the sequence of SEQ ID NO: 15241 as claimed (see entire document, at least para 0090 indicating oligonucleotide SEQ ID NO: 8 comprising the sequence of SEQ ID NO: 15241, see the following sequence alignment).
US-11-382-766-8
; Sequence 8, Application US/11382766
; Publication No. US20060216796A1
;  PRIOR APPLICATION NUMBER: PCT/JP2004/017536
;  PRIOR FILING DATE: 2004-11-18
;  NUMBER OF SEQ ID NOS: 14
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 8
;   LENGTH: 12
;   TYPE: DNA
;   ORGANISM: Artificial Sequence
;   FEATURE: 

US-11-382-766-8

  Query Match             100.0%;  Score 10;  DB 23;  Length 12;
  Best Local Similarity   83.3%;  
  Matches   10;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 GACTCNNGAGTC 12
              |||||  |||||
Db          1 GACTCTAGAGTC 12

         It would have been a prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the invention to modify the oligonucleotide of Judice in view of Mierendorf et al. with  the linker sequence as taught by Hashiguchi et al. to develop an improved oligonucleotide primer. The ordinary person skilled in the art would have motivated to combine the oligonucleotide primer as taught by Judice in view of Mierendorf et al. with the linker sequence comprising the sequence as taught by Hashiguchi et al. and have a reasonable expectation of success that the combination would improve the specificity of the oligonucleotide because Hashiguchi et al. explicitly taught the linker sequence would facilitate ligation and digestion of the ligated product by two restriction enzymes (see at least para 0090) and such a modification is considered obvious over the cited prior art.                                                       
                                                        Conclusion
               No claims are allowable. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto. gov/ pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637